DETAILED ACTION
	Claims 1-10 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments to the specification have overcome the objection. The objection to the specification has been withdrawn.
	The amendments to claims 1 and 10 have overcome the objections. The objections to claims 1 and 10 have been withdrawn.
	The amendment to claim 5 has overcome the rejection under 35 USC 112. The rejection to claim 5 under 35 USC 112 has been withdrawn.

Response to Arguments
Applicant's arguments filed 03/08/2022 in paragraph 3 of page 1 of the remarks/arguments have been fully considered but they are not persuasive.
Applicant argues that Ichijo (US 2004/0073359) fails to teach a dynamic center target that enhances the operator’s ability to interoperate the distance and alignment values as Ichijo teaches automatic positioning control, where the display of Ichijo is incidental to the automatic positioning control.
However, the examiner understands that Ichijo does teach a dynamic center target that at least enhances the operator’s ability to interoperate the distance and alignment values. The display of shift 
The examiner understands that Ichijo teaches generating a dynamic center target (In figs. 13a and 13b and paragraphs [0072]-[0073], Ichijo discloses that a mark M1 (M2) and a shift target point 70 are calculated, and the shift target point 70 and target line 71 are displayed on screen 25a) that enhances the operator’s ability to interoperate the distance and alignment values (In paragraph [0045], Ichijo teaches that “the driver can do a cargo carrying work while viewing the screen 25a”; the examiner understands that the information as disclosed above, when displayed to a driver of the forklift, to at least enhance the driver’s (operator’s) ability to interoperate the distance and alignment values where an alignment of the forks with respect to a target object are displayed). It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement displaying an image representing the object of interest and dynamic target center which vary based on the distance and alignment as taught by Ichijo, as displaying a live image and target allows the user to react in real time to the operation of the lift truck, where the target as taught by Ichijo facilitates an easier alignment process by giving the user more reference for when the alignment is accurate.

Applicant’s arguments with respect to claim 1 and dependent claim 2-7 in paragraph 4 of page 1 of remarks filed 03/08/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ichijo (US 2004/0073359 A1).

	Regarding claim 8, Ichijo discloses a method of assisting an operator of a truck in determining an alignment between the truck and a load, the method comprising: 
displaying an image representative of a present position of the load (In paragraphs [0072]-[0073], Ichijo teaches an image control section 49 that outputs a video signal from the camera 19 and drawing data, such as the shift target point 70 and target line 71, to the display 25 and screen 25a);
detecting a present position of the load (In figs. 13a and 13b and paragraphs [0072]-[0073], Ichijo discloses that in the image recognition process, the coordinates of a mark M1 are calculated; the 
overlaying a present center target on the displayed image (In figs. 13a and 13b and paragraphs [0072]-[0073], Ichijo discloses that in the image recognition process, the coordinates of a mark M1 (M2) and a shift target point 70 are calculated, and the shift target point 70 and target line 71 are displayed on screen 25a; see figs, 13a and 13b where the shift target point 70 and target line 71 are superimposed over the image from camera 19); and
adjusting the displayed image based on the dynamic position of the truck relative to the load (In paragraphs [0072]-[0073], Ichijo teaches an image control section 49 that outputs a video signal from the camera 19 and drawing data, such as the shift target point 70 and target line 71, to the display 25 and screen 25a; the examiner understands the drawing data to be updated based on the current displayed frame of the video signal, for example, fig. 13a and 13b disclose at least one adjustment, where in fig. 13a, shift target point 70 and target line 71 are not aligned, but they are then aligned in fig. 13b where the alignment has now been centered).

Regarding claim 9, Ichijo discloses the method of claim 8, further including transmitting the dynamic position of the truck relative to the load to an automatic guided vehicle controller (In paragraph [0062], Ichijo discloses an automatic fork positioning system (lock-on system) 61 that “executes an image recognition process on the mark M1 (M2) based on image data acquired from the camera 19 and executes automatic positioning control on the forks 6 with the recognized mark M1 (M2) as a reference point”; in paragraph [0091], Ichijo discloses that, using the relative positional coordinates of the camera (to the load, target position P), the cargo handling control section 50 adjusts the positions of the forks so that the deviation amount becomes zero; the examiner understands the relative dynamic position of the truck must be transmitted from the image control section 49 to the cargo handling .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Uchimura (US 2020/0377351 A1), in view of Svensson (US 2016/0090284A1) and Ichijo (US 2004/0073359 A1).

Regarding claim 1, Uchimura discloses a dynamic range display system for a lift truck (In paragraph [0127] and fig. 13, Uchimura discloses a work management device 1; see also paragraph [0042], where Uchimura discloses that the work management device 1 is attached and fixed to a cargo handling machine (lift truck)), the system comprising:

b. A controller (In paragraphs [0127], Uchimura discloses that the work management device 1 includes a control unit 105) using the sensing unit input (In paragraphs [0134-0135], Uchimura discloses that the control unit 105 acquires the sensing information output by the sensor unit 101 and performs various determinations, such as the misalignment determinations) to determine a) the distance to the object of interest (In paragraph [0155], Uchimura discloses that the work management device 1 calculates a distance Li from the forklift F1 (vehicle) to the insertion surface 211 (object of interest) to perform facing determination; see also paragraph [0164], where Uchimura discloses that the control unit 105 predicts the insertion timing t using a distance dc between the distal end of the forks F101 and F102 (vehicle) and the opening of the fork pockets 201 and 202 or the insertion surface 211 (object of interest)) and b) the horizontal and c) vertical spatial alignment of the vehicle axis and an object of interest (in paragraphs [0088-0097], Uchimura discloses that the work management device 1 can 
c. A displayer (In paragraph [0126] and fig. 12, Uchimura discloses that the work management device 1 includes an interface (IF) 112 that is, for example, an output device such as a display) configured to use the controller output (In paragraph [0045], Uchimura discloses that the work management device 1 outputs a determination result, and for example, when the positional relationship is misaligned, the work management device 1 outputs a warning such as a warning image or guidance).
Uchimura does not explicitly disclose wherein the image on the display, representing the object of interest, varies based on a distance and alignment between the sensing unit and the object of interest and generates a dynamic center target that enhances the operator's ability to interoperate the distance and alignment values.
However, Svensson teaches a displayer configured to use the controller output wherein the image on the display varies based on a distance and alignment between the sensing unit and the object of interest that enhances the operator’s ability to interoperate the distance and alignment values (In paragraph [0052], Svensson discloses that “suggestions how to adjust the load carrier 2 of the fork-lift truck 1 can be presented to an operator of the fork-lift truck, for example on a display”; the examiner understands that in order to suggest how to adjust the load carrier, the image on the display must at lease use the controller output (the relative 3D position of the load), and vary based on the changing distance and alignment (where, for example, different suggestions must be displayed based on varied distances and alignments)).
Svensson is considered to be analogous to the claimed invention in that they both pertain to providing guidance for aligning a lift truck with an object of interest to the driver via a display. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed 
The combination of Uchimura and Svensson does not explicitly disclose generating a dynamic center target that enhances the operator’s ability to interoperate the distance and alignment values.
However, Ichijo teaches a displayer (In paragraph [0045], Ichijo teaches a display device 25 of forklift truck 1, including a screen 25a) configured to use the controller output (In paragraphs [0072]-[0073], Ichijo teaches an image control section 49 that outputs a video signal from the camera 19 and drawing data, such as the shift target point 70 and target line 71, to the display 25 and screen 25a; see also paragraph [0057], where Ichijo teaches that the image control section 49 is implemented via the controller 48) wherein the image on the display, representing the object of interest, varies based on a distance and alignment between the sensing unit and the object of interest and generates a dynamic center target (In figs. 13a and 13b and paragraphs [0072]-[0073], Ichijo discloses that in the image recognition process, the coordinates of a mark M1 (M2) and a shift target point 70 are calculated, and the shift target point 70 and target line 71 are displayed on screen 25a; in fig. 13a, shift target point 70 and target line 71 are not aligned, but they are then aligned in fig. 13b where the alignment has now been centered (has become varied from fig. 13a); see also paragraph [0079], where Ichijo teaches that “the size of the mark M1 (M2) to be displayed on the screen 25a changes in accordance with the distance between the mark M1 (M2) and the camera 19”) that enhances the operator’s ability to interoperate the distance and alignment values (In paragraph [0045], Ichijo teaches that “the driver can do a cargo carrying work while viewing the screen 25a” where the examiner understands the information as disclosed above can, for example, supplement the driver’s ability to align the forklift with a load).


Regarding claim 2, Uchimura discloses the system further comprising an alarm, the alarm alerting when the distance or alignment between the truck and the object of interest is greater than a predetermined variance (In paragraphs [0043]-[0045], Uchimura teaches that a work management device 1 of a cargo handling machine detects a container 20 (object of interest) and “performs a misalignment determination to determine whether or not a positional relationship between the fork pockets 201 and 202 of the container 20 (or the insertion surface 211) and the forks F101 and F102 are not misaligned on the basis of the sensing information” and “when the work management device 1 determines that the positional relationship is misaligned, the work management device 1 outputs a warning which can be “for example, a warning sound”; the examiner understands a warning sound to be equivalent to an alarm, and that the determination that the positional relationship is misaligned must be based on some predetermined threshold).

Regarding claim 6, Ichijo further teaches the system further characterized by the controller overlaying the dynamic center target over an image detected by a camera (In paragraphs [0072]-[0073], Ichijo teaches an image control section 49 that outputs a video signal from the camera 19 and drawing 
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement superimposing the target over the image as taught by Ichijo, as doing so allows the system to supplement the live feed with additional guidance information for use by the user of the lift truck. Overlaying the information is advantageous in that the user only needs to focus on one work area or screen, instead of dividing their attention across multiple sources of information.

Regarding claim 7, Svensson discloses the system further comprising a transmitter for transmitting misalignment information to a truck controller (In paragraphs [0053]-[0054], Svensson discloses that the optical analyzing unit 4, 4’ determines the relative 3D position of the load carrier 2 to a detected three-dimensional object and then sends a control command to the load carrier control unit 5 to reposition the load carrier 2 from its determined position to be positioned in front of, for example, the pallet tunnel 9; the examiner understands that this control command must include misalignment information in order for the load carrier 2 to be correctly repositioned as described, and that the optical analyzing unit transmits this data to the load carrier control unit 5 (truck controller)).
	It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further implement transmitting the misalignment information to a truck controller as taught by Svensson, where controlling the truck based on this information further decreases the work load required by the driver to align the truck with an object of interest, further simplifying the alignment process.

3 is rejected under 35 U.S.C. 103 as being unpatentable over Uchimura (US 2020/0377351 A1), Svensson (US 2016/0090284A1), and Ichijo (US 2004/0073359 A1), in view of Rodrigues (WO 2019/198061 A1).
The combination of Uchimura, Svensson, and Ichijo does not explicitly disclose wherein the system is further characterized by the display of a concentric target ring which is concentric with the center target representing the relative distance between the vehicle, the object of interest and other predetermined distances.
However, Rodrigues teaches wherein the system is further characterized by the display of a concentric target ring which is concentric with the center target representing the relative distance between the vehicle, the object of interest and other predetermined distances (In paragraph [0050], Rodrigues teaches a visual guidance interface while a needle approaches its target which uses “a ring concentric with the target, whose diameter varies directly (e.g. proportionally) with the distance to the target”; the examiner understands the needle to be analogous to the forks of a lift truck (the vehicle); see also fig. 15 where the center target has circles representing predetermined distances from the target).
Rodrigues is considered to be analogous to the claimed invention in that they both pertain to a visual guidance interface which uses a dynamic concentric ring for precisely guiding an implement to a target. It would be obvious to a person having ordinary skill in the art to implement the visual guidance interface as taught by Rodrigues with the system of Svensson and Ichijo, as doing so simplifies the loading process for the user, where managing distance and alignment of the lift truck may instead be abstracted to matching the size and shape of rings. Its implementation is advantageous in that it provides the user with much more precision in aligning the lift truck with the load, preventing damage to the lift truck or the load in the case of misalignment.

s 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Uchimura (US 2020/0377351 A1), Svensson (US 2016/0090284A1), and Ichijo (US 2004/0073359 A1), in view of Kita (WO 2020/189154 A1) and Kuehnle (US 2017/0277961 A1).

Regarding claim 4, the combination of Uchimura, Svensson, and Ichijo does not explicitly disclose wherein the image is generated using an image matrix which is a homography matrix or an epipolar matrix.
However, Kita teaches wherein the image is generated using an image matrix (In the last paragraph of page 3 of the provided translation, Kita teaches that the photographing unit 32 (of forklift 50) may take a wide-field image by combining a plurality of cameras directed in a plurality of directions; the examiner understands that image fusion or stitching of the images between different cameras must inherently involve an image matrix).
Kita is considered to be analogous to the claimed invention in that they both pertain to the use of image recognition to guide the interaction between a lift truck and load. It would be obvious to a person having ordinary skill in the art before the time of filing to implement generating a single wide-field image by combining a plurality of cameras as taught by Kita with the system of Uchimura, Svensson and Ichijo, as Ichijo already discloses the lift truck comprising multiple cameras (separate from the sensing unit (single range sensor disclosed by Uchimura) and used at least for overlaying a dynamic center target; see claim 6). Implementing the fusion of the cameras into a wide field image would be advantageous, as they allow a wider field of view for the lift truck, and the subsequent display of the single wide-field image to the user to provide, for example, “an angle of view sufficient to acquire an image of the pallet 61 at both the position where the forklift 50 is away from the shelf 60 and the position close to the shelf 60” as suggested by Kita in the last paragraph of page 3 of the provided translation.

However, Kuehnle teaches wherein the image is generated using an image matrix which is a homography matrix (In fig. 4 and paragraphs [0052]-[0060], Kuehnle teaches generating an image of a vehicle’s surroundings using a homography matrix and individual cameras 120, 122, 124, and 126).
Kuenhnle is considered to be analogous to the claimed invention in that they both pertain to generating an image of a vehicle’s surroundings using a homography matrix. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the use of a homography matrix as taught by Kuehnle with the system of Uchimura, Svennson, Ichijo, and Kita, where doing so a single contiguous and unwarped image for visualization to the user of the lift truck. This is advantageous at is improves the awareness of the user relative to conditions near the vehicle for assisting in maneuvering of the vehicle as suggested by Kuenhle in paragraph [0002].

Regarding claim 5, Kuehnle further teaches wherein the image matrix is generated using a calibration procedure (In paragraph [0052], Kuehnle teaches that the method 400 “performs a calibration process for determining a set of homography matrix parameters for each camera”).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the calibration procedure as taught by Kuehnle, as doing so “provides the least skew error in the resultant image from that respective camera and, ultimately, the least amount of skew between camera pairs in the composite resultant image to be displayed to the operator on the display device 212” as suggested by Kuehnle in paragraph [0052]. A higher quality image for presentation to the user of the lift truck is advantageous as it facilitates more precise operation of the vehicle.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ichijo, in view of Ono (WO 2020/170747 A1).
Ichijo discloses a method for providing assistance for aligning equipment on a lift truck with a load, said method comprising:
a. providing a display (In paragraph [0045], Ichijo teaches a display device 25 of forklift truck 1, including a screen 25a) to correlate distance measurements from a distance sensor unit to a load (In paragraph [0085], Ichijo discloses computing the three-dimensional relative positional coordinates (Xc, Yc, Zc) with respect to the mark M1 (denoting the position of the load) from the camera 19 in the real coordinate system” where the examiner understands the camera in this case to be an example of a “distance sensor” in that the distance from the camera to the load is determined based on the image captured from the camera), said display providing a graphic overlay super-imposed on a main image to provide visual steering assistance (In figs. 13a and 13b and paragraphs [0072]-[0073], Ichijo discloses that in the image recognition process, the coordinates of a mark M1 (M2) and a shift target point 70 are calculated, and the shift target point 70 and target line 71 are displayed on screen 25a; see figs, 13a and 13b where the shift target point 70 and target line 71 are superimposed over the image from camera 19), said graphic overlay including an alignment lines having a vertical alignment and horizontal alignment which are determined by a distance sensing unit (In paragraph [0073], Ichijo discloses target lines 71 (which are vertical and horizontal alignment lines; the examiner understands the position of the target lines 71 are determined based on the image captured by the camera, where the examiner understands the camera in this case to be an example of a “distance sensor” in that the distance from the camera to the load is determined based on the image captured from the camera).
Ichijo does not explicitly disclose wherein the method is further comprising:

c. predicting a path of the lift truck as it is being steered relative to a target; and
d. providing a human-machine interface (HMI) which allows a user to set preferences for display and for distance sensor unit.
However, Ono teaches wherein the method is further comprising:
b. providing vehicle dynamic modeling for identifying the motion of the lift truck as the lift truck moves (In paragraph 2 of page 5 of the provided translation, Ono teaches estimating the movement distances of the vehicle (embodied as a lift truck) in order to calculate its relative position as it moves);
c. predicting a path of the lift truck as it is being steered relative to a target (In fig. 5 and paragraph 4 of page 4 of the provided translation, Ono teaches generating guide lines Lg1, Lg2, and Lg3 obtained from the steering angle of the forklift 20 and the expected movement distance; see also figs. 7 and 8 where these guide lines of the predicted path are displayed to the user); and
d. providing a human-machine interface (HMI) which allows a user to set preferences for display and for distance sensor unit (In paragraph 5 of page 4 of the provided translation, Ono teaches switching between displaying either relative or absolute position, which is implemented by, for example, any button such as a mouse button; the examiner understands this button to be an example of a human-machine interface (HMI), where the choice between displaying relative or absolute position is an example of preference; see also paragraphs 2 and 3 of page 4 of the provided translation, where Ono teaches that the moving distance used in calculating the relative and absolute positions is acquired via a moving distance sensor).
Ono is considered to be analogous to the claimed invention in that they both pertain to displaying guiding information to assist a forklift navigator in guiding navigation and alignment with a load. It would be obvious to a person having ordinary skill in the art before the effective filing date of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang (US 2020/0247651 A1) teaches a multi-function camera system applied to a forklift truck that can guide an operator via a projected laser beam or by displaying an image with an overlay.
Dammeyer (WO 9635631 A1) teaches a remote viewing apparatus for fork lift trucks including a display providing a level indicator and reticle for assisting in adjusting alignment of the forks by the operator.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.